FH_ED

IN THE UNTTED STATES DISTRICT COURT

FOR TI-lE DISTRICT OF MONTANA FF.B 1 4 1le t
BILLINGS DIVISION c\g;-‘gc§§';;g;§§;u
Bi||ings
UNITED STATES OF AMERICA,
CR 18-60-BLG-SPW

Plaintiff,
vs. ORDER
LANSING ZACHARY ROCK
ABOVE,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that sentencing currently scheduled for
Thursday, February 28, 2019 at 10:30 a.m., is VACATED and RESET to
commence on Friday, March 8, 2019, at 10:30 a.m. in the James F. Battin U.S.
Courthouse, Billings, Montana.

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this /§H“c?ay of February, 2019.

 

’sUSAN P. WAi less
U.s. DIsTRICT JUDGE

